[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-15984                   APRIL 21, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                D. C. Docket No. 02-00294-CV-OC-10GRJ

FREDERICK HEGNEY,

                                                   Petitioner-Appellant,

                                  versus

CARLYLE I. HOLDER,
Warden,

                                                   Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (April 21, 2006)


Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Frederick Hegney, a federal prisoner proceeding pro se, appeals the district

court’s order denying his petition for a writ of habeas corpus, filed pursuant to 28

U.S.C. § 2241. Hegney filed his § 2241 petition after April 24, 1996; therefore, the

Antiterrorism and Effective Death Penalty Act of 1996 (“the AEDPA”), Pub.L.No.

104-132, 110 Stat. 1214 (1996), is applicable.1 Hegney argues on appeal that the

Bureau of Prisons (“BOP”) erred in calculating his pre-sentence credit, pursuant to

18 U.S.C. § 3568. For the reasons set forth more fully below, we affirm.

       Hegney filed the instant § 2241 petition, specifically challenging the BOP’s

failure to give him credit for the 38 months’ imprisonment (587 days) he served

prior to sentencing, pursuant to 18 U.S.C. § 3568. Hegney asserted in support the

following facts: (1) on September 5, 1986, he was arrested for violations of the

Racketeering Influence Corrupt Organization Statute (“RICO”), 18 U.S.C.

§ 1962(c) & (d); (2) on June 22, 1987, while he was in custody on the RICO

charge, a federal grand jury returned an indictment, charging him with being a

felon in possession of firearms; (3) the district court subsequently sentenced him to

two years’ imprisonment for the firearms offense; (4) in January 1989, a jury

convicted him of the RICO offenses; and (5) on October 31, 1989, the district court


       1
          Hegney–a federal prisoner proceeding under § 2241–may proceed before this Court
despite the lack of a certificate of appealability (COA). See Sawyer v. Holder, 326 F.3d 1363,
1364 n.3 (11th Cir. 2003) (explaining that a federal prisoner who proceeds under § 2241 need
not obtain a COA to proceed on appeal).

                                                2
sentenced him to 50 years’ imprisonment for the RICO offenses. Hegney also

asserted that he had exhausted his administrative remedies by first seeking relief

through the BOP’s administrative process.

      In responding to Hegney’s claim in his § 2241 petition, the government

conceded that Hegney had exhausted his administrative remedies. The

government, however, argued that § 2241 relief was not warranted because the

BOP properly had credited Hegney with the time he had served before being

sentenced for his RICO violations. In support, the government attached the

declaration of Annie Williams, Assistant Inmate Services Supervisor, who declared

as follows: (1) after being indicted for the firearms offense, the issue of bond was

moot because Hegney was being held for the RICO violations, (2) on October 30,

1987, when Hegney was sentenced for the firearms offense and was committed to

the BOP, the BOP awarded him credit for 420 days he had spent in pre-sentence

custody; (3) on April 13, 1988, after serving 167 days, on the firearms offense,

Hegney completed that sentence; (4) Hegney remained in custody due to his RICO

violations; and (5) on October 31, 1989, Hegney was sentenced, committed to the

BOP, and awarded 566 days credit for the time he had spent in pre-sentence

custody from April 13, 1988, the date his firearms sentence expired, to October 30,

1989, the day before he was sentenced.



                                          3
      Based on this evidence, the government specifically contended that, under

§ 3568, Hegney was not entitled to the additional pre-sentence credit he was

seeking from September 5, 1986, to April 13, 1988, because that period of

incarceration had been applied to, or was time spent serving, his firearms sentence

and, thus, would amount to “double credit.” The government also discussed that

the fact that Hegney was arrested first in time, but sentenced last, on the RICO

violations did not preclude the district court from applying this credit in calculating

his firearms sentence because, at the time he was sentenced for the firearms

offense, no other sentence existed for the court to credit. Additionally, the

government argued that the sentencing court’s judgment of conviction explicitly

reflected that the court had reduced Hegney’s sentence to reflect all of the time he

served pre-sentencing.

      The district court denied Hegney’s § 2241 petition. In doing so, the court

clarified that, upon Hegney’s initial reception into BOP’s custody for the RICO

violations, Hegney was credited with 985 days of pre-sentence credit, that is, 1,115

total days in custody minus the 165 days he spent serving his sentence for the

firearms offense. The court also noted that, (1) in 1996, during a re-evaluation of

this calculation, the BOP determined that it improperly had credited Hegney’s

RICO sentence with 419 days of pre-sentence credit because Hegney already had



                                           4
received that credit in being sentenced for the firearms offense; and (2) to avoid

“double counting,” it had re-adjusted Hegney’s RICO sentence to reflect that he

only had 566 days of pre-sentence credit.

      The court then discussed that, to the extent Hegney was arguing that he

should have received credit for all time he spent incarcerated prior to being

sentenced for the RICO violations, he was not in custody “in connection with” the

RICO violations between October 30, 1987 and April 12, 1988, when he was

serving his firearms sentence. Furthermore, the court determined that, although

Hegney’s sentence for his RICO violations, instead of his sentence for his firearms

offense, technically should have been reduced based on the time he served between

the date of his initial arrest and when he started to serve his firearms sentence,

(1) the timing of his two sentences prevented this from occurring, (2) Hegney

could not receive the same credit for both sentences, and (3) a correction of this

technical error would not result in Hegney serving less time.

      Hegney again argues on appeal that, although he was serving a sentence for

his firearms offense from October 30, 1987 until April 13, 1988, he was denied

release during this time period because of the RICO detainer and, thus, also should

have had this time credited towards his RICO sentence. Additionally, Hegney

contends that he should have received credit towards both sentences because his



                                            5
firearms sentence resulted from firearms being seized during his arrest for the

RICO violations and, therefore, was “in connection with” the RICO violations.

Alternatively, Hegney argues for the first time that, because he was “parole

eligible” upon completion of a third of his firearms sentence, the BOP should have

reduced his RICO sentence based on an additional 163 days’ pre-sentence credit.

      We review de novo a denial of habeas relief under § 2241. Skinner v.

Wiley, 355 F.3d 1293, 1294 (11th Cir. 2004). As a preliminary matter, although

the Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), does not

apply to habeas petitions, we have held that prisoners seeking habeas relief under

§ 2241 must, nevertheless, exhaust administrative remedies. Id. at 1295.

Moreover, where a habeas petition is brought pursuant to § 2241, this exhaustion

requirement is jurisdictional. See Gonzalez v. United States, 959 F.2d 211, 212

(11th Cir. 1992). We must resolve jurisdictional issues before we address the

merits of any underlying claims. United States v. Cartwright, 413 F.3d 1295, 1299

(11th Cir. 2005) (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 93,

118 S.Ct. 1003, 1012, 140 L.Ed.2d 210 (1998)), cert. denied, 126 S.Ct. 1116

(2006). Jurisdictional issues also are subject to de novo review. Taylor v. United

States, 396 F.3d 1322, 1327 (11th Cir. 2005).




                                           6
      The Attorney General has the authority to determine what credit, if any, is

due a prisoner for time served, and the Attorney General has delegated the right to

make this determination to the BOP. United States v. Lucas, 898 F.2d 1554, 1555-

56 (11th Cir. 1990). A prisoner seeking credit against his sentence for time in

custody must exhaust BOP administrative remedies for the district court to have

jurisdiction to hear his claims. Id. at 1556.

      Here, as the government concedes, Hegney exhausted his administrative

remedies as they pertained to his claim that the BOP erred in not crediting his

RICO sentence with the time he spent incarcerated from the day he was arrested

until the day before he was sentenced on the RICO violations. However, Hegney

did not raise in administrative proceedings his claim that the BOP improperly

denied him parole on his sentence relating to his firearms offense. Thus, our

review is limited to determining whether the BOP should have credited both his

sentences for firearms and RICO violations with the same pre-sentence

incarceration periods. See id.

      Section 3568 governs the calculation of federal sentences imposed for

crimes, such as the ones at issue here, that were committed prior to November 1,

1987. See Meagher v. Clark, 943 F.2d 1277, 1282 (11th Cir. 1991). This

provision provides, in pertinent part, as follows:



                                           7
      The sentence of imprisonment of any person convicted of an offense
      shall commence to run from the date on which such person is received
      at the penitentiary, reformatory, or jail for service of such sentence.
      The Attorney General shall give any such person credit toward service
      of his sentence of any days spent in custody in connection with the
      offenses or acts for which sentence was imposed. . . ..

18 U.S.C. § 3568 (1982) (repealed effective Nov. 1, 1987 by Pub.L.No. 98-473, tit.

II, § 212(a)(2), 98 Stat. 1987, 2031 (1984)). In interpreting this statute, the former

Fifth Circuit explained that “time spent in State custody must be credited toward

time served on a Federal sentence if the continued State confinement was

exclusively the product of such action by Federal law-enforcement officials as to

justify treating the State jail as the practical equivalent of a Federal one.” Ballard

v. Blackwell, 449 F.2d 868, 869 (5th Cir. 1971) (emphasis in original). In other

words, “[i]f the Federal detainer alone prevented [the prisoner’s] release from State

confinement, credit must be given.” Id.

      Where a convicted federal prisoner claims credit for time served in a state

jail or prison, however, the burden is on the prisoner to establish that the state

confinement “was exclusively the product of such action by Federal law-

enforcement officials.” United States v. Harris, 876 F.2d 1502, 1506-07 (11th Cir.

1989). Moreover, prisoners should not be given double credit for non-concurrent

sentences. See Lipscomb v. Clark, 468 F.2d 1321, 1323-24 (5th Cir. 1972)

(explaining that prisoner had received all the credit to which he was entitled

                                           8
because, where the execution of the prisoner’s warrant merely had been interrupted

by another sentence, giving full credit for this period of incarceration on both non-

concurrent sentences “would be double counting against the government”); see

also United States v. Mathis, 689 F.2d 1364, 1365 (11th Cir. 1982) (noting that,

despite the Attorney General’s authority to give credit for pretrial custody,

sentencing judges were cautioned to avoid “double credit”).

      Assuming for purposes of argument that our caselaw involving time spent in

state custody also is applicable to federal offenses, the government, through

Assistant Inmate Services Supervisor Williams, conceded that the detainer relating

to Hegney’s RICO violations prevented Hegney’s release from September 5, 1996,

until he was sentenced for the firearms offense on October 30, 1987. See Ballard,

449 F.2d at 869. However, from October 30, 1987 until April 13, 1988, Hegney’s

incarceration was due to his sentence for his firearms offense. Additionally, in

calculating the time Hegney had to serve for his firearms offense, the BOP gave

him credit for the period from September 4, 1996 until October 30, 1987. Thus,

the district court did not err in concluding that it was precluded from also counting

this period of incarceration in calculating Hegney’s RICO sentence. See

Lipscomb, 468 F.2d at 1324; see also Mathis, 689 F.2d at 1365-66.




                                           9
      Accordingly, we conclude that the district court did not commit reversible

error in calculating Hegney’s pre-sentence credit under § 3568. We, therefore,

affirm the court’s denial of Hegney’s § 2241 petition.

      AFFIRMED.




                                         10